Motion by respondent for reargument and for leave to appeal to the Court of Appeals referred to the court that rendered the decision. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur. Motion for reargument denied. Motion for leave to. appeal to the Court of Appeals, granted. Pursuant to paragraph (a) of subdivision 4 of section 589 of the Civil Practice Act, this court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.